 


109 HRES 605 EH: Recognizing the life of Preston Robert Tisch and his outstanding contributions to New York City, the New York Giants Football Club, the National Football League, and the United States.
U.S. House of Representatives
2006-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 605 
In the House of Representatives, U. S.,

September 6, 2006
 
RESOLUTION 
Recognizing the life of Preston Robert Tisch and his outstanding contributions to New York City, the New York Giants Football Club, the National Football League, and the United States. 

 
Whereas Preston Robert Bob Tisch was born on April 29th, 1926, in the Bensonhurst neighborhood of Brooklyn to a middle class family; 
Whereas Bob Tisch attended Erasmus Hall High School in Brooklyn for 3 years and DeWitt Clinton High School in the Bronx for one year; 
Whereas Bob Tisch earned a Bachelor of Arts degree in economics from the University of Michigan in 1948; 
Whereas in 1948 Bob Tisch joined a family hotel business venture, the Laurel-in-the-Pines in Lakewood, New Jersey, establishing the foundation for his success; 
Whereas from 1946 through 1959 Bob and Larry Tisch built a thriving hotel chain spanning New York, New Jersey, and Florida; 
Whereas in 1959 Bob and Larry Tisch acquired a controlling interest in Loew’s Theatres, consisting of 102 movie theatres and a New York radio station, WMGM; 
Whereas the investment in Loew’s Theatres formed the basis for the modern-day Loews Corporation, which was created in 1969; 
Whereas Bob and Larry Tisch built Loews Corporation into one of the largest diversified financial corporations in the United States; 
Whereas in 1986 Bob Tisch was appointed by the Board of Governors of the United States Postal Service as Postmaster General under the administration of President Ronald Reagan; 
Whereas in 1991 Bob Tisch purchased a 50 percent share in the New York Giants Football Club; 
Whereas Bob Tisch helped create the Meals-on-Wheels program and served as its president for over 10 years, frequently delivering meals himself; 
Whereas Bob Tisch founded the Take the Field program, a program which during the 1990s raised over $100,000,000 in public and private funds to rebuild 43 athletic fields in New York City for the use of hundreds of thousands of public school students; 
Whereas Bob Tisch gave countless millions of dollars to hospitals, charities, and universities in the spirit of improving the lives of Americans; 
Whereas on November 15, 2005, Bob Tisch died of a brain tumor at the age of 79; and 
Whereas the life of Bob Tisch serves as a model for self-made success and positive American philanthropy: Now, therefore, be it 
 
That the House of Representatives, on the occasion of the death of Preston Robert Tisch— 
(1)expresses its deepest condolences to his wife of 57 years Joan and their 3 children; and 
(2)recognizes the outstanding contributions Preston Robert Tisch made throughout his life to New York City, the New York Giants Football Club, the National Football League, and the United States. 
 
Karen L. HaasClerk.
